UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6903


KENNETH SYNCERE   RIVERA,   a/k/a   Kenneth     D.     Rivera,   a/k/a
Kenneth Rivera,

                Plaintiff - Appellant,

          v.

BRYAN P. STIRLING, Director; MR. MCFADDEN, Warden; MS. W.
SCARBROUGH, Business Office,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:15-cv-03650-JMC)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Syncere Rivera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth Syncere Rivera appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2012)    complaint.        We   have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                     Rivera

v. Stirling, No. 8:15-cv-03650-JMC (D.S.C. June 16, 2016).                       We

dispense      with    oral   argument   because       the    facts    and     legal

contentions     are    adequately    presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2